Appeal Dismissed and Memorandum Opinion filed February 8, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00641-CR

                            ERIK RIVERA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1431144

                          MEMORANDUM OPINION

      Appellant was convicted of indecency with a child by exposure, pursuant to
Texas Penal Code § 21.11(a)(2), on October 24, 2017. Appellant filed his notice
of appeal on November 2, 2021, beyond the 30-day deadline to file the document.
See Tex. R. App. P. 26.2(a)(1). Absent a timely-filed notice of appeal we lack
jurisdiction over the appeal.      In addition, the trial court’s certification of
appellant’s right of appeal, which the defendant signed, states this is a plea-bargain
case, and appellant has no right of appeal. See Tex. R. App. P. 25.2(d).
      This court informed appellant of the jurisdictional issues created by his
untimely notice of appeal and the information in the trial court’s certification of his
right of appeal and allowed appellant 21 days to respond. Appellant has not filed a
response. Accordingly, we dismiss this appeal for want of jurisdiction.

                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2